           Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 1 of 32 PageID #: 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF MISSOURI
 6
                                           EASTERN DIVISION
 7

 8   JANE DOE,
                                                             No.
 9                                    Plaintiff,
                                                             COMPLAINT FOR SEXUAL
10           v.                                              ASSAULT DAMAGES AND
                                                             DEFAMATION
     CORNELL HAYNES JR. (aka “Nelly”), an
11                                                           JURY TRIAL DEMANDED
     individual; SHANTEL CHRISTINE
     JACKSON, an individual,
12
                                   Defendants.
13

14   Plaintiff alleges:

15                                              I.     Parties

16   1.1     Plaintiff Jane Doe is a citizen and resident of Essex, England.

17   1.2     Plaintiff Jane Doe wishes to remain anonymous in these proceedings with her name

18           redacted from the public record.

19   1.3     Defendant Cornell Hanes Jr. (aka “Nelly”), is a professional entertainer, who resides in

20           St. Louis, Missouri, who at the time of the incident was touring on a bus in the United

21           Kingdom.

22   1.4     Defendant Shantel Christine Jackson (“Ms. Jackson”) was at all material times the

23           girlfriend of Defendant Nelly, and a citizen and resident of Los Angeles, California.

24                                                                                          STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                   KOEHLER MOORE
     AND DEFAMATION - 1
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 2 of 32 PageID #: 2



 1                                    II.        Jurisdiction and Venue

 2   2.1      The United States District Court Eastern District of Missouri, Eastern Division, has

 3            jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2). Plaintiff Jane Doe is a

 4            citizen of a foreign state and the amount in controversy exceeds $75,000.

 5   2.2      Venue is proper in and for the Eastern District of Missouri, Eastern Division, because the

 6            tortious acts resulted from the actions of Defendant Cornell Hayes Jr., a citizen of the St.

 7            Louis, Missouri. 28 U.S.C. § 1391(b)(1).

 8                                             III.         Facts

 9   3.1 Jane Doe is a mother of three who is in a long term committed relationship. On December

10         5, 2017, she went with her girlfriends to watch Defendant Nelly perform at Cliffs Pavilion in

11         Essex, England. After the show, for 50 pounds fans could take a photo with Defendant

12         Nelly. Jane Doe and her friends decided a photo would be worthwhile and stood in line

13         excited to meet the performer.

14   3.2 When it was Jane Doe’s turn, Defendant Nelly placed his arm tightly around her and hugged

15         her close. He whispered in her ear that he wanted her to stay behind so he could talk to her.

16         Jane Doe 2 laughed and started walking away but her girlfriends said they couldn’t believe

17         their luck and wanted to wait. Jane Doe thought maybe her friends had arranged something

18         special for her as it was her birthday outing.

19

20

21

22

23

24                                                                                           STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                    KOEHLER MOORE
     AND DEFAMATION - 2
                                                                       3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                        Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 3 of 32 PageID #: 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     3.3      When all the fans had left, Defendant Nelly told Jane Doe to come with him to his
16
           dressing room so they could talk. She followed him as did her girlfriends until his guard put
17
           his arm out and told the friends they could not follow. When the women disagreed,
18
           Defendant Nelly allowed everyone up to the dressing room.
19
     3.4      Defendant Nelly then asked Jane Doe to come to the room next door. The room was
20
           small and contained a shower. After a brief moment of exchanging pleasantries, Jane Doe
21
           said she wanted to check on her friends and left. Defendant Nelly followed. Everyone was
22
           smiling, laughing and having a nice time. Defendant Nelly told Jane Doe that he had an
23
           after party to go to in Nottingham and that she could come on his tour bus with him. She
24                                                                                          STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                   KOEHLER MOORE
     AND DEFAMATION - 3
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 4 of 32 PageID #: 4



 1         declined. He asked if he could talk to her again in the other room.      Jane Doe followed

 2         Nelly.

 3   3.5      This time Defendant Nelly closed the door, stood in front of it, and dropped his trousers.

 4         Jane Doe told him to pull his trousers up. Defendant Nelly started masturbating and said,

 5         “you want this dick don’t you.” He told her that she wanted him, that every woman wanted

 6         him. She made light of the situation and told him that he picked the wrong woman.

 7         Defendant Nelly kept repeating “no no no, come on you know you want it.” Defendant Nelly

 8         put his hands down Jane Doe’s top and tried to pull it off. This was without her consent.

 9   3.6      Jane Doe tried to diffuse the situation. She tried to back away as best as she could. She

10         explained that she had a spouse and children. Defendant Nelly told her that didn’t matter.

11         Jane Doe told him to pull his trousers up and they could forget this ever happened.

12         Defendant Nelly told her that no one talked to him like that, she intrigued him, and he had

13         never met anyone like her. He then pulled his trousers up and began walking towards her.

14   3.7 Jane Doe is 4’11 and petite. As he approached her she tried to move back but there was

15         nowhere she could go. He dropped his trousers and said he really wanted her. Defendant

16         Nelly began to masturbate again. He told her she wanted him. Jane Doe repeated that she

17         did not. Defendant Nelly tried to kiss Jane Doe - two times. He said he wanted “to come in

18         your mouth and all over you.” Jane Doe continued to evade and refuse him.

19   3.8 Defendant Nelly then grabbed Jane Doe’s hand and placed it on his penis. She pulled her

20         hand away and told him generally the following:     That’s enough. Who the f*ck do you

21         think you are. Look mate I had a really nice time at the concert. You may have sold records

22         and have a more quid in your bank than I do. But this doesn’t make you any more special

23         than me. Pull your trousers up back up and f*ck off.

24                                                                                           STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                    KOEHLER MOORE
     AND DEFAMATION - 4
                                                                       3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                        Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 5 of 32 PageID #: 5



 1   3.9 Suddenly Defendant Nelly clenched his fist and his whole demeanor completely changed.

 2      He got a look on his face that scared Jane Doe. She looked around and didn’t know how to

 3      get out of the room. She said, “are you going to hit me?” He responded, “no I’m just

 4      frustrated, I’m not used to not getting my way, just do it.”

 5   3.10    And then Defendant Nelly put his right hand on the back of her head and his left hand on

 6      her shoulder and forced her head down pushing his erect penis into her mouth. This

 7      constituted sexual assault. Jane Doe was in utter shock. Once he thought he had her in

 8      position, Defendant Nelly released her shoulder. Jane Doe jumped back, twisted and fell

 9      backwards into the shower curtain. She was able to scramble out of the room.

10   3.11    Jane Doe entered the adjacent dressing room where her friends were talking to Nelly’s

11      security. She was unable to speak but tried to signal with her eyes that they needed to leave.

12   3.12    As Jane Doe and her friends were leaving, Defendant Nelly physically reached out and

13      pulled Jane Doe back while she was on the stairway. He told her in a threatening manner, “I

14      will find you.”

15   3.13    Jane Doe felt that if her friends had not been right next door the sexual assault would

16      have progressed further. She considered going to the police but felt that she would not be

17      believed.

18   3.14    On December 18, 2017, in the lawsuit of Greene v. Nelly, King County Superior court

19      Cause No. 17-2-32623 KNT Jane Doe and a second Jane Doe identified themselves as

20      additional sexual assault victims of Defendant Nelly.

21   3.15    On January 26, 2018, Shantel Jackson, Defendant Nelly’s girlfriend, took to twitter and

22      posted a message calling Jane Doe a liar, claiming that no sexual assault occurred, and

23      asserting that Jane Doe was making it harder for real survivors.

24                                                                                           STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                    KOEHLER MOORE
     AND DEFAMATION - 5
                                                                       3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                        Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 6 of 32 PageID #: 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   3.16    On January 27, Defendant Nelly’s lawyer gave a television interview, and in furtherance

12      of fostering the defamation set forth in 3.17, stated on his client’s behalf:

13      His girlfriend was with him the entire time during this meet and greet which would factually

14      make these allegations impossible.”

15

16

17

18

19

20

21

22

23

24                                                                                          STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                   KOEHLER MOORE
     AND DEFAMATION - 6
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 7 of 32 PageID #: 7



 1   https://www.youtube.com/watch?v=1ZtgjCqMlZs

 2
     3.17     These defamatory allegations were posted on social media and published not only by
 3
        Jane Doe but her friends, and the investigating law enforcement officers in Essex who
 4
        already were aware that she was the person referred to by Defendants as set forth in the two
 5
        preceding paragraphs.
 6
     3.18     As a proximate result of the above actions, Jane Doe suffered personal injuries including
 7
        but not limited to post traumatic stress disorder, shame, humiliation, and other injuries which
 8
        have resulted in her physicians prescribing medication and entering orders that she is not
 9
        currently able to resume her job.
10
                           IV.        Evidence of other acts of sexual assault
11
     4.1.1    Defendant Nelly had a scheme or plan not only with respect to Jane Doe, but other
12
              women who attended his performances. He also has a distinctive and unusual modus
13
              operandi.
14
     4.1.2    During his performances he would search out a physically beautiful woman in the
15
              audience. He would also search out such a woman in the social setting of the venue that
16
              he was performing in.
17
     4.1.3    The women usually appear to be of color, with beautiful faces and curvy figures.
18
     4.1.4    A member of his entourage would invite the woman (along with her friends) to his VIP
19
              section after the performance. Nelly would then socialize in a benign manner.
20
              Sometimes he would offer the woman transportation so she could attend an after party
21
              with him. Eventually he would separate the woman from her friends.
22
     4.1.5    He appears to have been particularly attracted to women who were resistant.
23

24                                                                                          STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                   KOEHLER MOORE
     AND DEFAMATION - 7
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 8 of 32 PageID #: 8



 1   4.1.6    Nelly would then masturbate in front of the women with the expectation that presenting

 2            himself would entitle him to sexual gratification, and that the women were drawn to and

 3            could not resist his penis.

 4   4.1.7    When a woman resisted, he would then sexually accost and/or assault her.

 5   4.1.8    Nelly would express a desire to, or actually, ejaculate “all over” or upon multiple parts of

 6            the woman’s body.

 7   4.1.9    This pattern of conduct before the incident with Jane Doe demonstrates that Defendant

 8            Nelly preyed upon his selected female fans in order to engage in sexual assault, and is

 9            admissible under Rule 404(b).

10   4.1.10 Attached as Exhibit A is a true and correct copy of the Amended Complaint filed in King

11            County Superior Court Cause No. 17-2-32623 KNT which allegations provide the

12            background details of two prior victims.

13                                            V.         Liability

14   5.1      Defendant Nelly sexually assaulted Jane Doe. He intentionally engaged in harmful and

15            offensive physical contact with Jane Doe, causing injury to her, which constitutes the tort

16            of battery.

17   5.2      Defendant Nelly intentionally caused Jane Doe apprehension of imminent harmful and

18            offensive contact, which constitutes the tort of assault.

19   5.3      Defendant Nelly’s actions as described above were intentionally committed.

20   5.4      Defendant Nelly’s actions were extreme and outrageous, constituted intentional or

21            reckless infliction of emotional distress, and resulted in severe emotional distress to Jane

22            Doe, which constitutes the tort of outrage.

23   5.5      Defendant Shantel Jackson published a tweet stating that Jane Doe was a liar and was not

24                                                                                              STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                       KOEHLER MOORE
     AND DEFAMATION - 8
                                                                          3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                           Tel: 206-448-1777
             Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 9 of 32 PageID #: 9



 1            sexually assaulted. This defamatory position was then used by Defendant through his

 2            lawyer in additional media broadcast even though Defendant knew or should have known

 3            it was false. The publication was defamatory in that it exposed Jane Doe to contempt and

 4            ridicule, and as a result Jane Doe’s reputation was damaged since publication occurred to

 5            those who knew her identity including but not limited to her friends and law enforcement

 6            involved in investigation of the incident.

 7   5.6      Defendant Nelly’s actions against Jane Doe are not an isolated incident and are part of his

 8            common scheme or plan, and a distinctive modus operandi, to use his status as a celebrity

 9            musical performer to sexually assault selected women who attend his concerts.

10                                            VI.      Damages

11   6.1      As a direct and proximate result of the above acts, omissions, and other conduct of

12            Defendant Nelly, Jane Doe has suffered and continues to suffer personal damage, PTSD,

13            emotional trauma, humiliation, loss of reputation, loss of enjoyment of life, and other

14            general damages in amounts to be proven at the time of trial.

15   6.2      As a direct and proximate result of the above acts, omissions, and other conduct of

16            Defendants, Jane Doe has been required to seek various medical treatments and has lost

17            wages in amounts to be proven at the time of trial.

18                                     VII.         Prayer for Relief

19         WHEREFORE, Plaintiff prays for judgment and relief against Defendant Cornell Haynes Jr.

20   (Nelly) and Defendant Shantel Jackson jointly and severally as follows:

21         1. For general and special damages in an amount to be determined at or before trial;

22         2. For costs and disbursements;

23         3. For statutory attorney fees;

24                                                                                            STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                                     KOEHLER MOORE
     AND DEFAMATION - 9
                                                                        3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                         Tel: 206-448-1777
        Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 10 of 32 PageID #: 10



 1     4. If Defendant brings any frivolous or unfounded defenses, for attorneys’ fees and costs

 2        pursuant Rule 11 of the Federal Rules of Civil Procedure;

 3     5. For a jury trial; and,

 4     6. For such other and further relief as the Court may deem just and equitable.

 5        DATED this 14th day of November, 2018.

 6

 7                                              STRITMATTER KESSLER
                                                KOEHLER MOORE
 8
                                                /s/ Karen K. Koehler
 9
                                                Karen K. Koehler, FBA #15325WA
                                                Counsel for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                                                      STRITMATTER KESSLER
     COMPLAINT FOR SEXUAL ASSAULT DAMAGES
                                                                                               KOEHLER MOORE
     AND DEFAMATION - 10
                                                                  3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                   Tel: 206-448-1777
     Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 11 of 32 PageID #: 11



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                        EXHIBIT A
22

23

24
           Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 12 of 32 PageID #: 12



 1

 2

 3

 4

 5

 6                    SUPERIOR COURT OF WASHINGTON FOR KING COUNTY

 7
     MONIQUE GREENE,
 8                                                         No. 17-2-32623-2 KNT
                                     Plaintiff,
 9                                                         FIRST AMENDED COMPLAINT FOR
             v.                                            SEXUAL ASSAULT AND
10                                                         DEFAMATION
     CORNELL HAYNES JR. (aka “Nelly”),
11
                                   Defendant.
12
     Plaintiff alleges:
13
                                             I.      Parties
14
     1.1     Plaintiff Monique Greene, is now a 22 year old University of Washington college
15
             student, who resides in Seattle, King County, Washington.
16
     1.2     Defendant Cornell Hanes Jr (aka “Nelly”), is now a 43 year old professional entertainer,
17
             who resides in St. Louis, Missouri, and who on occasion tours on a bus throughout the
18
             United States, including the State of Washington.
19
                                   II.       Jurisdiction and Venue
20
     2.1     The Superior Court of King County, State of Washington, has subject matter jurisdiction
21
             over this action pursuant to RCW 2.08.010.
22

23

24                                                                            STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                KOEHLER MOORE
     ASSAULT AND DEFAMATION - 1
                                                                   3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                    Tel: 206-448-1777
           Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 13 of 32 PageID #: 13



 1   2.2      Jurisdiction and venue are proper in and the Superior Court of Washington King County

 2            Kent Division because the tortious acts described herein occurred and resulted in injury

 3            in Auburn, King County, Washington. RCW 4.28.185; RCW 4.12.020.

 4                                           III.       Facts

 5   3.1 On Friday, October 6, 2017, Defendant Nelly was performing his act at Aston Manor, a

 6         dance and nightclub bar located in Seattle, Washington.

 7

 8

 9

10

11

12

13

14

15

16

17

18   3.2 In between sets, he stayed in a roped off section on the premises.
19

20

21

22

23

24                                                                              STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                  KOEHLER MOORE
     ASSAULT AND DEFAMATION - 2
                                                                     3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                      Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 14 of 32 PageID #: 14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     3.3 Defendant Nelly was travelling with his entourage, some of whom were at Aston Manor and
12
        others who were on a tour bus located in the parking lot of Walmart in Auburn, Washington.
13
        The group was planning to travel to Ridgefield, Washington to perform on Saturday night,
14
        October 7, 2017.
15
     3.4 Ms. Greene was a 21 year old senior at the University of Washington.
16

17

18

19

20

21

22

23

24                                                                            STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                KOEHLER MOORE
     ASSAULT AND DEFAMATION - 3
                                                                   3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                    Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 15 of 32 PageID #: 15



 1   3.5 Ms. Greene worked in addition to going to school full time. One such job had been working

 2      at Aston Manor as a host. On the night of October 6, she was not working. She decided to

 3      meet up with friends at Aston Manor.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   3.6 At one point in the evening, a member of Defendant Nelly’s entourage asked her to join the

16      performer in his section of the club. Ms. Greene and her girlfriend joined the Defendant

17      along with the others who were with him.

18   3.7 Ms. Greene had been drinking alcohol and was given more when she was in Defendant

19      Nelly’s section. She was under the influence of alcohol.

20   3.8 Defendant Nelly invited Ms. Greene and her friend to go to an after-party and they agreed.

21   3.9 Defendant Nelly told Ms. Greene that she should not drive because she had been drinking

22      and said that his vehicle would take them.

23

24                                                                             STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                 KOEHLER MOORE
     ASSAULT AND DEFAMATION - 4
                                                                    3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                     Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 16 of 32 PageID #: 16



 1   3.10     Defendant Nelly, his entourage, Ms. Greene and her friend occupied three black SUV

 2      vehicles which drove together to the destination. Defendant Nelly rode with Ms. Greene and

 3      her friend.

 4   3.11     Ms. Greene and her friend did not realize that the after-party would be occurring on a

 5      tour bus parked in a Walmart shopping center at 762 Outlet Collection Way SW in Auburn.

 6      Upon reaching the destination at about 2:30 a.m., the friend declined to stay and was taken

 7      away by one of the SUVs.

 8

 9

10

11

12

13

14

15   3.12     Ms. Greene went onto the tour bus with Defendant Nelly. There were numerous other

16      people on the bus including women and so though the location was odd, she did not feel

17      unsafe.

18   3.13     Defendant Nelly took her to the rear of the bus which was his bedroom. The door to the

19      room was open and Ms. Greene took a seat on the bed as there was nowhere else to sit.

20   3.14     Defendant Nelly then began masturbating, closed the door, and sexually assaulted Ms.

21      Greene against her will and after Ms. Greene refused to consent. This included oral sex and

22      penetrating her with his penis.

23

24                                                                               STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                   KOEHLER MOORE
     ASSAULT AND DEFAMATION - 5
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 17 of 32 PageID #: 17



 1   3.15     Ms. Greene tried to dissuade Defendant Nelly from proceeding with the assault by stating

 2      that he couldn’t have intercourse with her without a condom. She also told him no again.

 3      These repeated statement did not dissuade Defendant Nelly.

 4   3.16     After the assault, Ms. Greene went into the bathroom and when she exited, Defendant

 5      Nelly had resumed masturbating and wanted her to have sex with him again.

 6   3.17     Before the assault had occurred, Defendant Nelly asked Ms. Greene to stay with him on

 7      the tour for the weekend. When she told him that she had a job and was in school he offered

 8      to pay her $2,500. Ms. Greene declined. During the assault and after, Defendant Nelly

 9      repeated this request and offered to pay Ms. Greene to stay with him through the weekend.

10      Each time Ms. Greene declined.

11   3.18     Following the assault Ms. Greene was becoming increasingly upset and began yelling

12      that she wanted off the bus.

13   3.19     Members of the entourage started yelling that Ms. Greene was a problem and needed to

14      leave. Ms. Greene was physically pushed out of the bus and Defendant Nelly threw a $100

15      bill at her then closed the bus door and said “bye bye.” He taunted her from the bus window

16      as she stood alone in the Walmart parking lot.

17   3.20     Ms. Greene called an Uber which arrived at about 3:45 a.m.. The Uber did not leave the

18      parking lot. Instead Ms. Greene asked the driver to wait as she had called 911.

19   3.21     Ms. Greene was interviewed when the police arrived. It was noted that she was

20      consistent in her rendition of the details. She agreed to cooperate by giving a recorded

21      statement, signing a medical release form, and completing a rape kit at a medical facility.

22

23

24                                                                             STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                 KOEHLER MOORE
     ASSAULT AND DEFAMATION - 6
                                                                    3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                     Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 18 of 32 PageID #: 18



 1   3.22     According to the officers, Ms. Greene appeared very afraid, distraught and upset. She

 2      was sobbing heavily with tears running down her face. Her hair was disheveled and she had

 3      been shivering.

 4   3.23     Ms. Greene was transported by the police to Multicare Auburn Medical Center for

 5      medical evaluation.

 6

 7

 8

 9

10

11

12

13

14

15
     3.24     The police believed there was probable cause to arrest Defendant for RCW 9A.44.050
16
        Rape 2nd Degree.
17
     3.25     Defendant Nelly emerged from the bus, was placed under arrest for rape, and given a
18
        Miranda warning.
19

20

21

22

23

24                                                                              STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                  KOEHLER MOORE
     ASSAULT AND DEFAMATION - 7
                                                                     3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                      Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 19 of 32 PageID #: 19



 1

 2

 3

 4

 5

 6

 7

 8

 9
     3.26     The police could smell the odor of intoxicants coming from his person as he spoke.
10
     3.27     The police found it difficult to have a conversation with Defendant Nelly as he became
11
        repetitive in explaining the group’s trip to his tour bus and Ms. Greene’s subsequent
12
        departure. The police believed Defendant Nelly was being vague about what occurred
13
        between the time of arriving at his bus, and Ms. Greene departing. The police attempted to
14
        interrupt Defendant Nelly multiple times, and eventually believed it was necessary to ask
15
        more specific questions.
16
     3.28     The police asked Defendant Nelly if he and Ms. Greene had sex, and he responded yes.
17
        The police asked if Defendant Nelly believed their encounter was consensual and he said that
18
        it was. The police asked Defendant Nelly if he used a condom during intercourse, and he
19
        said he had not.
20
     3.29     The police attempted to identify and speak to Defendant Nelly’s entourage who were on
21
        the bus, but they were not willing to identify themselves. One of the security members stated
22
        that no one was going to speak to the police regarding the investigation, answer any
23
        questions, provide at statement, or identify themselves.
24                                                                              STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                  KOEHLER MOORE
     ASSAULT AND DEFAMATION - 8
                                                                     3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                      Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 20 of 32 PageID #: 20



 1   3.30     At 6:05 in the morning, the police noted that Ms. Greene was still at the medical facility.

 2      She was curled in the fetal position on the hospital bed, lying on her side, with a blanket

 3      covering her entire person. Ms. Greene could be heard quietly crying from under the blanket.

 4   3.31     The police requested that Ms. Greene provide a recorded statement. She began crying

 5      and breathing heavier. She exposed her face from under the blanket to grab a tissue and there

 6      were obvious tears coming from her eyes, and thick mucus running from her nose. Ms.

 7      Greene began repetitively saying, “please let me go home – please let me go home – please

 8      let me go home.”

 9   3.32     As a proximate result of the sexual assault, Ms. Greene suffered damages including but

10      not limited to physical and mental health injury.

11   3.33     On her way home from the hospital the morning of October 7, 2017, Ms. Greene was

12      contacted by people from Aston Manor who had seen the news reports, knew that she had

13      left the premises with Defendant Nelly, and presumed she was the victim.

14   3.34     On October 7, 2017, Defendant Nelly through his attorney issued a press release that

15      stated:

16      “Nelly is the victim of a completely fabricated allegation. Our initial investigation, clearly
        establishes the allegation is devoid of credibility and is motivated by greed and
17      vindictiveness. I am confident, once the scurrilous accusation is thoroughly investigated,
        there will be no charges. Nelly is prepared to pursue all legal avenues to redress any damage
18      caused by this clearly false allegation.”

19   3.35     Also on October 7, 2017, Defendant Nelly issued the following statement on Twitter:

20      “Let me say that I am beyond shocked that I have been targeted with this false allegation. I
        am completely innocent. I am confident that once the facts are looked at, it will be very clear
21      that I am the victim of a false allegation. I also want to thank my fans for their unwavering
        support. They know me. I assure you I will be vindicated. And I assure you, I will pursue
22      every legal option to address this defaming claim.”

23

24                                                                                STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                    KOEHLER MOORE
     ASSAULT AND DEFAMATION - 9
                                                                       3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                        Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 21 of 32 PageID #: 21



 1   3.36     On October 8, 2017, a reporter from TMZ entertainment news called Ms. Greene on her

 2      cell phone and began to ask if she was okay. Ms. Greene had not solicited the media and was

 3      still in shock.

 4   3.37     On October 8, 2017, Defendant Nelly through his attorney told TMZ:

 5      “It does not surprise me that she wanted to have her story publicized. That is playbook 101
        of a person with an agenda and clearly she has one. The agenda is money, fame and
 6      notoriety…[W]e will be able to show by objective evidence and unbiased witnesses that she
        has zero credibility…She’s a person who is making a dangerous, fraudulent allegation to
 7      accomplish her own goals.”

 8   3.38     These statements made by and on behalf of Nelly constituted intimidation of a witness

 9      under 9A.72.110 and 9A.04.110.

10   3.39     On October 9, 2017, Ms. Greene provided a recorded interview to police and the King

11      County Prosecuting Attorney’s office. During that interview, the investigating officer

12      promised Ms. Greene that the investigation would be closed and confidential until completed.

13      No one would even know that she had given a statement.

14   3.40     On October 10, 2017, the commander of the police department issued a statement to

15      media advising that Ms. Greene had met with the police and prosecutor the day before.

16   3.41     The police later apologized for breaking their promise of confidentiality to Ms. Greene.

17   3.42     From the time the press initially reported the sexual assault, and fed by Defendant Nelly’s

18      false denials, claims, and bullying, Ms. Greene became the subject of horrific online attacks.

19   3.43     Though Ms. Greene’s name was not used by Defendant Nelly or his agents, multiple

20      people at Aston Manor had seen her leaving with Defendant and knew that she was the

21      woman whom he was publicly attacking through the internet and media.

22   3.44     On October 13, 2017, Ms. Greene informed the Auburn Police Department and King

23      County Prosecutor’s Office that she wanted to put a halt to the criminal investigation and

24                                                                               STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                   KOEHLER MOORE
     ASSAULT AND DEFAMATION - 10
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 22 of 32 PageID #: 22



 1      would not testify further. She felt that she could not stand up against a celebrity and that the

 2      criminal system would fail her.

 3   3.45     On October 15, 2017, after Nelly and his agents had engaged in the above conduct,

 4      actress Alyssa Milano posted the #Metoo tweet for the first time and brought momentum to

 5      the anti-sexual assault movement.

 6   3.46     On December 13, 2017, the King County Prosecuting Attorney’s Office issued a

 7      statement:

 8            “Police responded to and investigated a sexual assault allegation involving Mr.
              Haynes. However, within days of her initial report to police, the complainant, through
 9            her attorney, informed investigators from the Auburn police department that she did not
              wish to assist in prosecution or the investigation of Mr. Haynes. While we have reviewed
10            the existing investigative material, without the assistance of the complainant, this office is
              unable to proceed or fully assess the merits of the case. “
11
     3.47     On December 15, 2017, Defendant Nelly and his lawyer issued a press release:
12
              "The formal close of the investigation into the false allegations made against Nelly is of
13            course welcome - however expected. We were confident, that what our investigation
              revealed from the outset of this allegation would ultimately be clear and Nelly would be
14            vindicated. A thorough investigation did show Nelly was a victim of deceitful allegation
              devoid of credibility. Credible evidence did show this accuser to be deceptive. We have
15            been in constant communication with the King County authorities and welcomed and
              appreciated the diligence in which the authorities proceeded. Leaving no stone unturned.
16            Nelly recognizes the need for women who are victims of sexual assault of any kind to be
              heard and our existing systems changed. Nelly supports various women’s advocacy
17            groups that deal with Sexual Assault, and violence against women and is dedicated to
              raising awareness and furthering the conversation to about bring about necessary
18            changes. However, this type of reckless false allegation cannot be tolerated as it is an
              affront to the real survivors of sexual assault. Nelly has suffered very real damage to his
19            reputation. He has incurred economic loss and painfully has watched his family suffer.
              As a result Nelly is planning to proceed with litigation as the first step in restoring his
20            reputation.”

21
     3.48     Defendant Nelly has sought to restore his reputation due to his arrest for sexually
22
        assaulting Ms. Greene by defaming her.
23

24                                                                                 STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                     KOEHLER MOORE
     ASSAULT AND DEFAMATION - 11
                                                                        3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                         Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 23 of 32 PageID #: 23



 1   3.49     The press releases and twitter statements issued by Defendant Nelly and his agent were

 2      libelous, slanderous and defamatory.

 3   3.50     These statements were not privileged.

 4   3.51     These statements were issued with malice and clearly intended to expose Ms. Greene to

 5      hatred, contempt, and ridicule.

 6   3.52     Defendant Nelly sexually assaulted Ms. Greene and all of his statements to the contrary

 7      are false.

 8   3.53     As a proximate result of the above statements, Ms. Greene has suffered damages

 9      including but not limited to shame, mortification, and mental health injury.

10                         IV.        Evidence of other acts of sexual assault

11   4.1.1    Defendant Nelly had a scheme or plan not only with respect to Ms. Greene, but other

12            women who attended his performances. He also has a distinctive and unusual modus

13            operandi.

14   4.1.2    During his performances he would search out a physically beautiful woman in the

15            audience. He would also search out such a woman in the social setting of the venue that

16            he was performing in.

17   4.1.3    The women usually appear to be of color, with beautiful faces and curvy figures.

18   4.1.4    A member of his entourage would invite the woman (along with her friends) to his VIP

19            section after the performance. Nelly would then socialize in a benign manner.

20            Sometimes he would offer the woman transportation so she could attend an after party

21            with him. Eventually he would separate the woman from her friends.

22   4.1.5    He appears to have been particularly attracted to women who were resistant.

23

24                                                                              STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                  KOEHLER MOORE
     ASSAULT AND DEFAMATION - 12
                                                                     3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                      Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 24 of 32 PageID #: 24



 1   4.1.6   Nelly would then masturbate in front of the women with the expectation that presenting

 2           himself would entitle him to sexual gratification, and that the women were drawn to and

 3           could not resist his penis.

 4   4.1.7   When a woman resisted, he would then sexually accost and/or assault her.

 5   4.1.8   Nelly would express a desire to, or actually, ejaculate “all over” or upon multiple parts of

 6           the woman’s body.

 7   4.1.9   This pattern of conduct both before and after the incident with Ms. Greene demonstrates

 8           that Defendant Nelly preyed upon his selected female fans in order to engage in sexual

 9           assault, and is admissible under ER 404(b).

10                                         V.        Jane Doe 1

11   5.1 Jane Doe 1 is a mother who is happily married. She is a member of the U.S. Military who

12      was stationed in the United Kingdom for three years.

13   5.2 On June 9, 2016, Jane Doe 1 and her girlfriend purchased VIP tickets to see Defendant Nelly

14      in concert and have their photo taken with him. After the concert Defendant Nelly’s security

15      invited Jane Doe 1 and her friend to come to a VIP area where Defendant Nelly was engaged

16      with other fans. Once they reached the area, Defendant Nelly stayed near them while

17      greeting his fans. Then because the room was crowded he suggested that they move back to

18      another smaller VIP room, which they did.

19   5.3 Jane Doe 1, her friend, and Defendant Nelly had a very nice time spending about two hours

20      together. As the evening wore on Defendant Nelly invited Jane Doe and her friend to come

21      with him to an after party. He asked his security to locate a car to take them to the after

22      party.

23

24                                                                               STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                   KOEHLER MOORE
     ASSAULT AND DEFAMATION - 13
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 25 of 32 PageID #: 25



 1   5.4 Defendant Nelly was sitting on a desk/ledge looking down at Jane Doe 1, when he said, “let

 2      me see it.”

 3   5.5 Jane Doe 1 was shocked and asked “what?” She realized then that he expected to have sex

 4      with her. She was disappointed in him and disgusted. She said, “I thought we were too cool

 5      for this.”

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     5.6 Defendant Nelly asked if she had “a boo” and she flashed her wedding ring at him. They had
19
        been talking about military life, family, and he already knew that she was married.
20
     5.7 Defendant Nelly got off the table ledge and came close to her. He placed his hand on her leg,
21
        rubbed it and put his hand up her dress. This was done without Jane Doe 1’s consent.
22
     5.8 Defendant Nelly’s actions constituted sexual assault.
23

24                                                                             STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                 KOEHLER MOORE
     ASSAULT AND DEFAMATION - 14
                                                                    3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                     Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 26 of 32 PageID #: 26



 1   5.9 Jane Doe 1 had no intention of becoming a victim. She was a well-trained member of the US

 2      military. She firmly took Defendant Nelly’s hand, removed it from under her skirt and

 3      pushed it back down to the side of his leg.

 4   5.10     Defendant Nelly said, “hold on hold on it doesn’t need to be like that.” He told her that

 5      he wanted her to come to the after party. Because she would miss the last train back to

 6      Huntington, he offered to pay for the train fare back.

 7   5.11     Jane Doe 1 tried to open the door to leave the room. Defendant Nelly closed the door

 8      with his hand. Jane Doe 1 tried to open the door again. He closed it again. At this point

 9      security came to the door and asked if everything was okay.

10   5.12     Jane Doe 1 and her friend left. Though Defendant Nelly didn’t get the chance to violate

11      her further, his actions that night were reprehensible.

12                                        VI.         Jane Doe 2

13   6.1 Jane Doe 2 is a mother of three who is in a long term committed relationship. On December

14      5, 2017, she went with her girlfriends to watch Defendant Nelly perform at Cliffs Pavilion in

15      Essex England. After the show, for 50 pounds fans could take a photo with Defendant Nelly.

16      Jane Doe and her friends decided a photo would be worthwhile and stood in line excited to

17      meet the performer.

18   6.2 When it was Jane Doe 2’s turn, Defendant Nelly placed his arm tightly around her and

19      hugged her close. He whispered in her ear that he wanted her to stay behind so he could talk

20      to her. Jane Doe 2 laughed and started walking away but her girlfriends said they couldn’t

21      believe their luck and wanted to wait. Jane Doe 2 thought maybe her friends had arranged

22      something special for her as it was her birthday outing.

23

24                                                                               STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                   KOEHLER MOORE
     ASSAULT AND DEFAMATION - 15
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 27 of 32 PageID #: 27



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     6.3 When all the fans had left, Defendant Nelly told Jane Doe 2 to come with him to his dressing
16
        room so they could talk. She followed him as did her girlfriends until his guard put his arm
17
        out and told the friends they could not follow. When the women disagreed, Defendant Nelly
18
        allowed everyone up to the dressing room.
19
     6.4 Defendant Nelly then asked Jane Doe 2 to come to the room next door. The room was small
20
        and contained a shower. After a brief moment of exchanging pleasantries, Jane Doe 2 said
21
        she wanted to check on her friends and left. Defendant Nelly followed. Everyone was
22
        smiling, laughing and having a nice time. Defendant Nelly told Jane Doe 2 that he had an
23
        after party to go to in Nottingham and that she could come on his tour bus with him. She
24                                                                            STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                KOEHLER MOORE
     ASSAULT AND DEFAMATION - 16
                                                                   3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                    Tel: 206-448-1777
           Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 28 of 32 PageID #: 28



 1         declined. He asked if he could talk to her again in the other room.      Jane Doe 2 followed

 2         Nelly.

 3   6.5 This time Defendant Nelly closed the door, stood in front of it, and dropped his trousers.

 4         Jane Doe 2 told him to pull his trousers up. Defendant Nelly started masturbating and said,

 5         “you want this dick don’t you.” He told her that she wanted him, that every woman wanted

 6         him. She made light of the situation and told him that he picked the wrong woman.

 7         Defendant Nelly kept repeating “no no no, come on you know you want it.” Defendant Nelly

 8         put his hands down Jane Doe 2’s top and tried to pull it off. This was without her consent.

 9   6.6 Jane Doe tried to diffuse the situation. She tried to back away as best as she could. She

10         explained that she had a spouse and children. Defendant Nelly told her that didn’t matter.

11         Jane Doe 2 told him to pull his trousers up and they could forget this ever happened.

12         Defendant Nelly told her that no one talked to him like that, she intrigued him, and he had

13         never met anyone like her. He then pulled his trousers up and began walking towards her.

14   6.7      Jane Doe 2 is 4’11 and petite. As he approached her she tried to move back but there was

15         nowhere she could go. He dropped his trousers and said he really wanted her. Defendant

16         Nelly began to masturbate again. He told her she wanted him. Jane Doe 2 repeated that she

17         did not. Defendant Nelly tried to kiss Jane Doe 2 - two times. He said he wanted “to come

18         in your mouth and all over you.” Jane Doe 2 continued to evade and refuse him.

19   6.8 Defendant Nelly then grabbed Jane Doe 2’s hand and placed it on his penis. She pulled her

20         hand away and told him generally the following:     That’s enough. Who the fuck do you

21         think you are. Look mate I had a really nice time at the concert. You may have sold records

22         and have a more quid in your bank than I do. But this doesn’t make you any more special

23         than me. Pull your trousers up back up and fuck off.

24                                                                                STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                    KOEHLER MOORE
     ASSAULT AND DEFAMATION - 17
                                                                       3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                        Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 29 of 32 PageID #: 29



 1   6.9 Suddenly Defendant Nelly clenched his fist and his whole demeanor completely

 2         changed. He got a look on his face that scared Jane Doe 2. She looked around and didn’t

 3         know how to get out of the room. She said, “are you going to hit me?” He responded, “no

 4         I’m just frustrated, I’m not used to not getting my way, just do it.”

 5   6.10     And then Defendant Nelly put his right hand on the back of her head and his left hand on

 6         her shoulder and forced her head down pushing his erect penis into her mouth. This

 7         constituted sexual assault. Jane Doe 2 was in utter shock. Once he thought he had her in

 8         position, Defendant Nelly released her shoulder. Jane Doe 2 jumped back, twisted and fell

 9         backwards into the shower curtain. She was able to scramble out of the room. As she exited

10         Defendant Nelly yelled, “cunt!”

11   6.11     Jane Doe 2 entered the adjacent dressing room where her friends were talking to Nelly’s

12         security. She was unable to speak but tried to signal with her eyes that they needed to leave.

13   6.12     As Jane Doe 2 and her friends were leaving, Defendant Nelly physically reached out and

14         pulled Jane Doe 2 back while she was on the stairway. He told her in a threatening manner,

15         “I will find you.”

16   6.13     Jane Doe 2 felt that if her friends had not been right next door the sexual assault would

17         have progressed further. She considered going to the police but felt that she would not be

18         believed.

19
                                             VII.       Liability
20
     7.1      Defendant Nelly sexually assaulted Ms. Greene. He intentionally engaged in harmful and
21
              offensive physical contact with Ms. Greene, causing injury to her, which constitutes the
22
              tort of battery
23
     7.2      Defendant Nelly intentionally caused Ms. Greene apprehension of imminent harmful and
24                                                                                 STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                     KOEHLER MOORE
     ASSAULT AND DEFAMATION - 18
                                                                        3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                         Tel: 206-448-1777
            Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 30 of 32 PageID #: 30



 1            offensive contact, which constitutes the tort of assault.

 2   7.3      Defendant Nelly intimidated Ms. Greene when she tried to pursue criminal action against

 3            him.

 4   7.4      Defendant Nelly threatened Ms. Greene when she tried to pursue criminal action against

 5            him.

 6   7.5      Defendant Nelly engaged in libel, slander and defamation of Ms. Greene. Defendant

 7            published false statements of fact concerning Ms. Greene to others, which were

 8            defamatory and subjected her to hatred, contempt, ridicule and obloquy. Defendant Nelly

 9            did so with malice and/or negligence, and his published statements were not privileged.

10   7.6      Defendant Nelly’s published statements constitute defamation per se, and Ms. Greene is

11            entitled to presumed damages.

12   7.7      Defendant Nelly published his defamatory statements regarding Ms. Greene as press

13            releases or other public statements to be used by the media to spread his message.

14   7.8      Defendant Nelly’s actions as described above were intentionally committed.

15   7.9      Defendant Nelly’s actions were extreme and outrageous, constituted intentional or

16            reckless infliction of emotional distress, and resulted in severe emotional distress to Ms.

17            Greene, which constitutes the tort of outrage.

18   7.10     Defendant Nelly’s actions against Ms. Greene are not an isolated incident and are part of

19            his common scheme or plan, and a distinctive modus operandi, to use his status as a

20            celebrity musical performer to sexually assault selected women who attend his concerts.

21                                        VIII.         Damages

22   8.1      As a direct and proximate result of the above acts, omissions, and other conduct of

23            Defendant Nelly, Ms. Greene has suffered and continues to suffer personal damage,

24                                                                                   STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                       KOEHLER MOORE
     ASSAULT AND DEFAMATION - 19
                                                                          3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                           Tel: 206-448-1777
           Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 31 of 32 PageID #: 31



 1           emotional trauma, humiliation, loss of reputation, loss of enjoyment of life, and other

 2           general damages in amounts to be proven at the time of trial.

 3   8.2     As a direct and proximate result of the above acts, omissions, and other conduct of

 4           Defendants, Ms. Greene has been required to seek various medical treatments in amounts

 5           to be proven at the time of trial.

 6   8.3     As a direct and proximate result of the above acts, omissions, and other conduct of

 7           Defendants, Ms. Greene has suffered loss of reputation and lost earning capacity in

 8           amounts to be proven at the time of trial, including to wit:

 9           a. On about October 7, 2017, Shahin O. the owner of Aston Manor placed a post on his

10               Facebook page that due to Defendant Nelly’s quick release from jail, that the incident

11               involving Ms. Greene never occurred. One month later, Ms. Greene was invited to

12               two birthday parties at Aston Manor – one of a Seahawk player and another friend.

13               When she arrived dressed up with the entire group, she was turned away from the

14               door by Aston Manor security and advised that she was barred from entering the club.

15           b. Ms. Greene was working for Xtadium – a different club during the time period of the

16               incident. Employees at Xtadium advised Ms. Greene that one of the brother owners

17               of the club (Amir Azer) was advising staff and others that she was the person

18               involved in the Nelly case and they did not want her at the club. His brother Arash

19               Azer began to cut back Ms. Greene’s hours, eventually barring her from working on

20               weekends and not allowing her to work on New Year’s Eve.

21           c. Ms. Greene was forced to drop all three of her fall quarter classes at the University of

22               Washington due to the aftermath of the trauma and then defamation. She lost the

23               value of tuition and her graduation was pushed back one full quarter.

24                                                                               STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                   KOEHLER MOORE
     ASSAULT AND DEFAMATION - 20
                                                                      3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                       Tel: 206-448-1777
         Case: 4:18-cv-01930 Doc. #: 1 Filed: 11/14/18 Page: 32 of 32 PageID #: 32



 1                                   IX.       Prayer for Relief

 2   WHEREFORE, Plaintiff prays for judgment and relief against Defendant Cornell Haynes Jr.

 3   (Nelly) as follows:

 4      1. For an injunction against Defendant Nelly (and his penis) that prohibits him from

 5          engaging in sexual assault against female fans after concerts using the unique methods

 6          and plans described above;

 7      2. For general and special damages in an amount to be determined at or before trial;

 8      3. For costs and disbursements;

 9      4. For statutory attorney fees;

10      5. If Defendant brings any frivolous or unfounded defenses, for attorneys’ fees and costs

11          pursuant to RCW 4.84.185 and/or Rule 11 of the Superior Court Civil Rules;

12      6. For such other and further relief as the Court may deem just and equitable.

13          DATED this 22nd day of January, 2018.

14

15                                               STRITMATTER KESSLER WHELAN
                                                 KOEHLER MOORE
16
                                                 /s/ Karen K. Koehler
17
                                                 Karen K. Koehler, WSBA#15325
                                                 Counsel for Plaintiff
18

19

20

21

22

23

24                                                                            STRITMATTER KESSLER WHELAN
     FIRST AMENDED COMPLAINT FOR SEXUAL
                                                                                                KOEHLER MOORE
     ASSAULT AND DEFAMATION - 21
                                                                   3600 15th Ave West, Suite 300 | Seattle, WA 98119
                                                                                                    Tel: 206-448-1777
